Title: From Thomas Jefferson to Francis Eppes, 15 May 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia May 15. 1791.

Jack’s letters will have informed you of his arrival here safe and in good health. Capt. Stratton is also arrived, whom we considered as lost. Your favors of April 5. and 27. are recieved. I had just answered a letter of Mr. Skipwith’s on the subject of the guineaman, and therefore send you a copy of that by way of answer to your last. I shall be in Virginia in October, but cannot yet say whether I shall be able to go to Richmond.
Jack is now set in to work regularly. He passes from 2. to 4. hours a day at the College, completing his courses of sciences, and 4 hours at the law, besides this he will write an hour or two to learn the stile of business and acquire a habit of writing, and will read something in history and government. The course I propose for him will employ him a couple of years. I shall not fail to impress on him a due sense of the advantage of qualifying himself to get a living independently of other resources. As yet I discover nothing but a disposition to apply closely. I set out tomorrow on a journey of a month to Lakes George, Champlain &c. and having yet a thousand  things to do I can only add assurances of the sincere esteem with which I am Dr. Sir Your affectionate friend & servt,

Th: Jefferson

